 



Exhibit 10.5
RESTRICTED STOCK AWARD AGREEMENT
pursuant to the
2007 PERFORMANCE AND EQUITY INCENTIVE PLAN
of
DELTA PETROLEUM CORPORATION
     This Agreement, effective as of February 9, 2007 (“Date of Grant”), is
between Delta Petroleum Corporation, a Delaware corporation (the “Company”) and
the undersigned participant (the “Participant”) who is an officer of the
Company.
     WHEREAS, the Board has adopted, and the stockholders have approved, the
2007 Performance and Equity Incentive Plan of Delta Petroleum Corporation (the
“Plan”), all terms defined in the Plan will have the same meanings in this
Agreement unless otherwise defined herein; a copy of the Plan has been delivered
to Participant contemporaneously herewith;
     WHEREAS, the Plan provides for the granting of restricted stock awards to
eligible participants as determined by a Committee of the Board of Directors
consisting of two or more persons, each of whom shall be a “non-employee
director” within the meaning of Rule 16b-3(b)(3) promulgated under Section 16 of
the Securities Exchange Act; and
     WHEREAS, the Committee has determined that Participant is a person eligible
to receive a restricted stock award under the Plan and has determined that it
would be in the best interest of the Company to grant the restricted stock award
provided for herein (the “Award”).
     NOW, THEREFORE, in consideration of the Participant’s service to the
Company and the mutual promises made herein and the mutual benefits derived
therefrom, the parties agree as follows:
     1. Summary of Terms. The following is a summary of the terms of the Award:

     
Name of Participant:
  Ted Freedman
 
   
Number of Shares:
  240,000 shares of the Company’s Common Stock (“Common Stock”), subject to
vesting in tranches as set forth below (the “Award Shares”).
 
   
Issue Date:
  The Award Shares shall be issued on the date first set forth above.
 
   
Vesting Schedule:
  (a) 40,000 of the Award Shares (the “Tranche 1 Award Shares”) shall become
vested in full as of the date that the average daily closing price of the Common
Stock on the principal United States securities exchange or trading market on
which the Common Stock is traded (the “Applicable Market”) equals or exceeds
$40.00 for trading days within any period of 90 calendar days during the Term

 



--------------------------------------------------------------------------------



 



     
 
  (as defined in Section 3), provided that the average closing price over the
last 20 trading days of such period shall have equaled or exceeded $40.00.
 
   
 
  (b) 40,000 of the Award Shares (the “Tranche 2 Award Shares”) shall become
vested in full as of the date that the average daily closing price of the Common
Stock on the Applicable Market equals or exceeds $50.00 for trading days within
any period of 90 calendar days during the Term, provided that the average
closing price over the last 20 trading days of such period shall have equaled or
exceeded $50.00 and provided, further that the Tranche 2 Award Shares shall not
vest unless the foregoing vesting criteria are met at least 365 days after the
date the Tranche 1 Award Shares vested.
 
   
 
  (c) 40,000 of the Award Shares (the “Tranche 3 Award Shares”) shall become
vested in full as of the date that the average daily closing price of the Common
Stock on the Applicable Market equals or exceeds $60.00 for trading days within
any period of 90 calendar days during the Term, provided that the average
closing price over the last 20 trading days of such period shall have equaled or
exceeded $60.00 and provided, further that the Tranche 3 Award Shares shall not
vest unless the foregoing vesting criteria are met at least 365 days after the
date the Tranche 2 Award Shares vested.
 
   
 
  (d) 60,000 of the Award Shares (the “Tranche 4 Award Shares”) shall become
vested in full as of the date that the average daily closing price of the Common
Stock on the Applicable Market equals or exceeds $75.00 for trading days within
any period of 90 calendar days during the Term, provided that the average
closing price over the last 20 trading days of such period shall have equaled or
exceeded $75.00 and provided, further that the Tranche 4 Award Shares shall not
vest unless the foregoing vesting criteria are met at least 365 days after the
date the Tranche 3 Award Shares vested.
 
   
 
  (e) 60,000 of the Award Shares (the “Tranche 5 Award Shares”) shall become
vested in full as of the date that the average daily closing price of the Common
Stock on the Applicable Market equals or exceeds $90.00 for trading days within
any period of 90 calendar days during the Term, provided that the average
closing price over the last 20 trading days of such period shall have equaled or

-2-



--------------------------------------------------------------------------------



 



     
 
  exceeded $90.00 and provided, further that the Tranche 5 Award Shares shall
not vest unless the foregoing vesting criteria are met at least 365 days after
the date the Tranche 4 Award Shares vested.
 
   
 
  (f) Notwithstanding the foregoing and without regard to any time frames
contemplated above, immediately prior to a Change in Control, the Award Shares
then available for vesting shall vest to the extent that the Fair Market Value
of a share of Common Stock equals or exceeds the relevant vesting threshold
contemplated in subsections (a) through (e) above and, to the extent that such
Fair Market Value of a share of Common Stock is greater than one vesting
threshold but less than the next vesting threshold, the number of Award Shares
in the next vesting segment will vest according to the following formula: (i)
Total shares of Common Stock in such segment, multiplied by (ii) (A) the
acquisition price per share of Common Stock less (B) the prior vesting
threshold, divided by (iii) the difference between the two applicable price
thresholds.

     2. Award of Award Shares. Subject to the terms and conditions of the Plan
and this Agreement, the Company grants to the Participant the Award Shares under
the Plan to be issued on the date first set forth above.
     3. Term; Termination of Award Shares. All Award Shares not vested on or
before the 10th anniversary of the Issue Date (“Term”) shall be forfeited and
Participant shall have no further rights with respect thereto, unless earlier
forfeited as follows:
          (a) Termination as Employee. If Participant ceases for any reason to
be an employee of the Company (whether due to resignation, death, disability,
termination for cause, termination without cause, or otherwise; such date of
termination, the “Service Termination Date”)), the unvested Award Shares shall
be forfeited immediately upon such Service Termination Date and the Participant
shall have no further rights with respect thereto.
          (b) Termination of Tranche 4 and 5 Award Shares. The Tranche 4 and 5
Award Shares shall be forfeited immediately in the event that the Tranche 1
Award Shares have not vested on or before March 31, 2008, and the Participant
shall have no further rights with respect thereto.
          (c) Termination of Tranche 2 and 3 Award Shares. The Tranche 2 and 3
Award Shares shall be forfeited immediately in the event that the Tranche 1
Shares have not vested on or before March 31, 2009, and the Participant shall
have no further rights with respect thereto.

-3-



--------------------------------------------------------------------------------



 



     4. Withholding Taxes; Excise Taxes.
          (a) The Company shall have the right to deduct from the Award Shares
paid any federal, state, local, or employment taxes which it deems are required
by law to be withheld with respect to such payments. The Participant receiving
Award Shares pursuant to the Award may be required to pay to the Company an
amount required to be withheld with respect to the vesting of the Award Shares.
At the request of the Participant, or as required by law, such sums as may be
required for the payment of any estimated or accrued income tax liability may be
withheld and paid over to the governmental entity entitled to receive the same.
Notwithstanding the foregoing, the Company may establish procedures to permit a
recipient to satisfy such obligation, if any, in whole or in part, and any other
local, state or federal income tax obligations relating to such Award, by
electing (the “Election”) to pay to the Company the amount of any such
obligation (i) in cash or by certified or bank cashier’s check or by personal
check (subject to collection); (ii) by delivery (by either actual delivery or
attestation) of shares of Common Stock owned by the participant at the time of
exercise for a period of at least six months and otherwise acceptable to the
Committee, provided that no securities may be surrendered in payment of such
obligation if such action would cause the Company to recognize compensation
expense (or additional compensation expense) with respect to this Award for
financial reporting purposes; or (iii) a combination of the foregoing methods.
The value of shares tendered in payment of such obligation shall be the Fair
Market Value of the Company’s Common Stock on the date that such shares are
tendered to the Company, and the number of shares to be tendered shall, when
aggregated with the value of any other permitted form of payment provided by the
Participant, approximate as nearly as possible (but not exceed) the amount of
such obligation being satisfied. Each Election must be made in writing to the
Committee in accordance with election procedures established by the Committee.
          (b) To the extent a Participant and the Company have entered into a
Change in Control Executive Severance Agreement (“CIC Agreement”), then to the
extent receipt or vesting of any Award Shares hereunder would be subject to the
Excise Taxes (as defined in the CIC Agreement), then the Participant shall
receive a Gross-Up Payment (as defined in the CIC Agreement) and all other
applicable benefits under Section 14 of the CIC Agreement in respect of such
Excise Taxes.
     5. No Rights of a Stockholder. Except as set forth in the Plan, neither the
Participant nor any legal representative, legatee or heir shall have any rights
or privileges of a stockholder of the Company with respect to any Award Shares,
in whole or in part, prior to the date that the Award Shares vests.
     6. Non-Transferability of the Award.
          (a) During the Participant’s lifetime, the Participant shall not sell,
transfer, assign, pledge or otherwise encumber the Award Shares until all
conditions to vesting have been met and the shares have been vested.
          (b) This Award shall not be transferable other than by will or the
laws of intestate succession. The designation of a beneficiary does not
constitute a transfer.
          (c) In the event of (i) any attempt by the Participant to alienate,
assign, pledge, hypothecate or otherwise dispose of the Award, except as
provided for herein, or (ii) the

-4-



--------------------------------------------------------------------------------



 



levy of any attachment, execution or similar process upon the rights or
interests herein conferred, the Company may terminate the Award by notice to the
Participant and it shall thereafter become null and void.
     7. Amendments and Termination. The Company may (a) amend, alter or
discontinue the Plan, (b) amend the terms of this Award prospectively or
retroactively, or (c) substitute a new Award for this Award, but no amendment,
alteration, substitution or discontinuation shall be made (except those
specifically permitted under other provisions of this Agreement or the Plan)
which would impair the rights of the Participant under the Award without the
Participant’s consent.
     8. Tax Treatment of this Award. The tax treatment of shares subject to this
Award and any events or transactions with respect thereto, may be dependent upon
various factors or events that are not determined by this Agreement. The Company
makes no representation with respect to, and disclaims all responsibility as to,
such tax treatment. Participant acknowledges that he has been advised and has
had the opportunity to consult with his own tax advisor with respect to this
Agreement.
     9. Public Offering Restriction. In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, the Participant shall not
directly or indirectly sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any Award Shares or other contract for the purchase of,
purchase any option or other contract for the sale of, or otherwise dispose of
or transfer, or agree to engage in any of the foregoing transactions with
respect to, any Award Shares without the prior written consent of the Company
and its underwriters. Such restriction shall be in effect for such period of
time following the date of the final prospectus for the offering as may be
required by the Company or its underwriters. In order to enforce the provisions
of this Section, the Company may impose stop transfer instructions with respect
the Award Shares and/or may require the Participant to deposit the Award Shares
in escrow until the end of the applicable stand-off period. The Company’s
underwriters shall be beneficiaries of the agreement set forth in this Section,
and, if requested by the underwriters, the Participant agrees to execute the
underwriters’ standard form of lock-up agreement. This Section shall not apply
to shares that are specifically included in shares registered under the
Securities Act.
     10. Legend. All certificates evidencing shares purchased under this
Agreement while the Participant is an “affiliate” of the Company (as such term
is defined in Rule 144 promulgated under the Securities Act of 1933), shall bear
the following legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE “RESTRICTED SECURITIES” AS
DEFINED IN RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”).
THE SECURITIES MAY NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE DISTRIBUTED
EXCEPT (i) IN COMPLIANCE WITH RULE 144, OR (ii) PURSUANT TO AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH COMPLIANCE IS NOT REQUIRED AS TO
SAID SALE, OFFER OR DISTRIBUTION.

-5-



--------------------------------------------------------------------------------



 



     11. Notices. All notices under this Agreement shall be in writing and shall
be deemed delivered when personally delivered to the Secretary of the Company or
to the Participant or upon deposit of the same in the United States mail, first
class postage prepaid, or upon delivery to a recognized overnight delivery
service addressed in the case of mail or delivery service to the Secretary of
the Company at the Company’s executive offices or to the Participant at
Participant’s current address as shown on the records of the Company.
     12. Interpretation of this Agreement. The Award is granted pursuant to the
terms of the Plan, which are incorporated herein by reference, and the Award and
this Agreement shall in all respects be interpreted in accordance with the Plan.
The Committee shall interpret and construe the Plan and this Agreement, and the
Committee’s interpretations and determinations shall be conclusive and binding
on the parties hereto and any other person claiming an interest hereunder.
     13. Governing Law. The validity, interpretation and effect of this
Agreement shall be governed by and determined in accordance with the laws of the
State of Colorado, without giving effect to principles of conflict of laws.
     14. Preemption by Applicable Law or Regulations. Anything in this Agreement
to the contrary notwithstanding, if, at any time specified herein for the
issuance of shares to the Participant, any law, regulation, or requirements of
any governmental authority having appropriate jurisdiction shall require either
the Company or the Participant to take any action prior to or in connection with
the shares of Common Stock then to be issued, sold, or repurchased, the issue,
sale, or repurchase of such shares of Common Stock shall be deferred until such
action shall have been taken.
     15. Resolution of Disputes. Any dispute or disagreement which shall arise
under, or as a result of, or pursuant to, this Agreement shall be determined by
the Committee in its absolute and uncontrolled discretion, and any such
determination or any other determination by the Committee under or pursuant to
this Agreement and any interpretation by the Committee of the terms of this
Agreement shall be final, binding, and conclusive on all persons affected
thereby.
     16. Construction. This Agreement has been entered into in accordance with
the terms of the Plan, and wherever a conflict may arise between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
     17. Regulatory Compliance. No stock shall be issued hereunder until the
Company has received all necessary regulatory approvals and has taken all
necessary steps to assure compliance with federal and state securities laws or
has determined to its satisfaction and the satisfaction of its counsel that an
exemption from the requirements of the federal and applicable state securities
laws are available.
[Signature page follows]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
set forth above.

                  DELTA PETROLEUM CORPORATION, a Delaware         corporation  
 
 
           
 
  By:   /s/ Kevin K. Nanke    
 
     
 
Kevin K. Nanke,    
 
      Chief Financial Officer    
 
                PARTICIPANT:    
 
                Ted Freedman                   Name: Ted Freedman    

-7-